DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/07/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levinson et al. (USPGPub 2017/0132334) in view of Kim et al. (USPGPub 2017/0286570).	As per claim 1, Levinson discloses a method comprising, by a computing system of a vehicle: 	generating perception data based on sensor data captured by one or more sensors of the vehicle, the perception data including one or more representations of physical objects in an environment associated with the vehicle (see at least paragraph 0065; wherein perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data); 	determining simulated perception data that includes one or more representations of virtual objects within the environment (see at least paragraph 0114; wherein simulated surfaces 2892a and 2892b may simulate walls or front sides of buildings adjacent a roadway. Simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment); and 	determining a path of travel for the vehicle based on the modified perception data including the one or more representations of the virtual objects (see at least paragraph 0093; wherein candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency. Rather, simulator 1440 may provide either confirm the appropriateness of the candidate trajectories, or may otherwise alert a teleoperator to be cautious in their selection). Levinson does not explicitly mention generating modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects.	However Kim does disclose:	generating modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects (see at least paragraph 0052; wherein the automated dynamic object generation system may generate one or more error models that describe the behavior of the one or more dynamic virtual objects based on the above-described framework (see, e.g., FIG. 5). In this way, the automated dynamic object generation system may generate dynamic virtual objects for the simulation that are realistic examples of real world dynamic objects that may cause or contribute to the occurrence (or possible occurrence) of a roadway accident).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kim with the teachings as in Levinson. The motivation for doing so would have been to improve performance, see Kim paragraph 0032.	As per claims 2, 10, and 16, Levinson discloses wherein the simulated perception data comprise instructions to generate the modified perception data (see at least paragraph 0114; wherein simulated surfaces 2892a and 2892b may simulate walls or front sides of buildings adjacent a roadway. Simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment. An example of a dynamic agent is simulated dynamic object 2801, which is representative of a simulated cyclist having a velocity. The simulated dynamic agents may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).  	As per claims 3, 11, and 17, Levinson discloses wherein the simulated perception data include information associated with the one or more representations of virtual objects (see at least paragraph 0114; wherein simulated surfaces 2892a and 2892b may simulate walls or front sides of buildings adjacent a roadway. Simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment. An example of a dynamic agent is simulated dynamic object 2801, which is representative of a simulated cyclist having a velocity. The simulated dynamic agents may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle).  	As per claims 4, 12, and 18, Kim discloses wherein the information specifies a time and a location at which at least one of the one or more representations of virtual objects is to be placed in a second environment represented by the modified perception data (see at least paragraph 0011; wherein constructing an error model that describes a virtual object that represents the object in the simulation, where the error model is constructed based on the object data, the behavior data and the user input data so that the virtual object behaves in the simulation based on the behavior data and the user input data; and generating the graphical display output including the simulation based on (1) a roadway model that describes the virtual roadway system, (2) a vehicle model that describes the virtual vehicle and (3) the error model, where the simulation includes graphics that graphically depict the virtual vehicle present on the virtual roadway system that includes the virtual object behaving dynamically in the simulation based on the error model).  	As per claims 5, 13, and 19, Kim discloses wherein the information is based at least in part on a state of the vehicle or a state of at least one of the one or more representations of physical objects in the perception data (see at least paragraph 0032; wherein creating the one or more dynamic virtual objects for inclusion in the simulation provided by the virtualization application based on object data and behavior data extracted from a database that describes real world roadway accidents including objects whose behavior caused or contributed to the occurrence of the roadway accidents).  	As per claims 6, 14, and 20, Levinson discloses wherein the simulated perception data are generated by a simulation editor (see at least Figure 28; simulator 2840).  	As per claim 7, Levinson discloses wherein the simulated perception data are generated based on second sensor data captured at a time when the one or more representations of virtual objects correspond to one or more second physical objects in a second environment associated with the vehicle (see at least paragraph 0075; wherein data representing objects based on the least two subsets of sensor data may be derived at a processor. For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data).  	As per claim 8, Levinson discloses wherein the second sensor data are captured by the one or more sensors of the vehicle or one or more second sensors of another vehicle (see at least paragraph 0065; wherein perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data).  	As per claim 9, Levinson discloses one or more computer-readable non-transitory storage media embodying instructions that is operable when executed by a computing system (see at least paragraph 0130; wherein computer readable medium refers to any tangible medium that participates in providing instructions to processor 3304 for execution) of a vehicle to: 	generate perception data based on sensor data captured by one or more sensors of the vehicle, the perception data including one or more representations of physical objects in an environment associated with the vehicle (see at least paragraph 0065; wherein perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data); 	determine simulated perception data that includes one or more representations of virtual objects within the environment (see at least paragraph 0114; wherein simulated surfaces 2892a and 2892b may simulate walls or front sides of buildings adjacent a roadway. Simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment); and 	determine a path of travel for the vehicle based on the modified perception data including the one or more representations of the virtual objects (see at least paragraph 0093; wherein candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency. Rather, simulator 1440 may provide either confirm the appropriateness of the candidate trajectories, or may otherwise alert a teleoperator to be cautious in their selection). Levinson does not explicitly mention generate modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects.	However Kim does disclose:	generate modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects (see at least paragraph 0052; wherein the automated dynamic object generation system may generate one or more error models that describe the behavior of the one or more dynamic virtual objects based on the above-described framework (see, e.g., FIG. 5). In this way, the automated dynamic object generation system may generate dynamic virtual objects for the simulation that are realistic examples of real world dynamic objects that may cause or contribute to the occurrence (or possible occurrence) of a roadway accident).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kim with the teachings as in Levinson. The motivation for doing so would have been to improve performance, see Kim paragraph 0032.	As per claim 15, Levinson discloses a system of a vehicle, comprising: 	one or more processors (see at least paragraph 0130; wherein processor 3304); and 	one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions operable when executed by the one or more processors (see at least paragraph 0130; wherein computer readable medium refers to any tangible medium that participates in providing instructions to processor 3304 for execution) cause the system to: 	generate perception data based on sensor data captured by one or more sensors of the vehicle, the perception data including one or more representations of physical objects in an environment associated with the vehicle (see at least paragraph 0065; wherein perception engine 366 is configured to receive sensor data from one or more sources, such as Lidar data 346a, camera data 340a, radar data 348a, and the like, as well as local pose data. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data); 	determine simulated perception data that includes one or more representations of virtual objects within the environment (see at least paragraph 0114; wherein simulated surfaces 2892a and 2892b may simulate walls or front sides of buildings adjacent a roadway. Simulator 2840 may also pre-generated or procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment); and 	determine a path of travel for the vehicle based on the modified perception data including the one or more representations of the virtual objects (see at least paragraph 0093; wherein candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency. Rather, simulator 1440 may provide either confirm the appropriateness of the candidate trajectories, or may otherwise alert a teleoperator to be cautious in their selection). Levinson does not explicitly mention generate modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects.	However Kim does disclose:	generate modified perception data based on the perception data and the simulated perception data, the modified perception data including at least one of the one or more representations of physical objects and the one or more representations of virtual objects (see at least paragraph 0052; wherein the automated dynamic object generation system may generate one or more error models that describe the behavior of the one or more dynamic virtual objects based on the above-described framework (see, e.g., FIG. 5). In this way, the automated dynamic object generation system may generate dynamic virtual objects for the simulation that are realistic examples of real world dynamic objects that may cause or contribute to the occurrence (or possible occurrence) of a roadway accident).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kim with the teachings as in Levinson. The motivation for doing so would have been to improve performance, see Kim paragraph 0032.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2020/0065443 – Provides methods and systems for testing connected autonomous vehicles on roadways, and to methods and systems for generating a simulated environment using data from the connected autonomous vehicles and from the real environment in which they are operating.	USPGPub 2020/0041997 – Provides a need for visualizing predicted future events (e.g., vehicle position relative to other vehicles or map features) to passengers of autonomous vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662